Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed A by Import Specialist Anthony S. Yalenty on the invoices accompanying the entry covered by the above protest which were classified under Item 737.90 of the Tariff Schedules of the United States, consist of game machines having mechanical controls for manipulating the action. Plaintiff limits its protest to the claim for classification under Item 731.20 of said Tariff Schedules.
The above protest is submitted for decision upon this stipulation.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 734.20 of the Tariff Schedules of the United States at 11.5 percent ad valorem as game machines.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.